Mr. Chief Justice Shab.key
delivered the opinion of the court.
The only question to which our attention has been directed in this case is, whether an indictment can be originated at a special term of the circuit court. The same question was raised before this court in the case of The State v. Byrd, and not regarded as error. The jurisdiction of the circuit courts is fixed by the constitution, and whenever such court can be legally held it must possess all its constitutional jurisdiction. The constitution requires that two circuit courts in each year shall be held in every county, leaving it thus discretionary with the legislature to appoint more terms, if necessary, and by law special terms may be held as often as occasion requires. Although the act providing for the holding *866of special terms m'ay seem to limit, to some extent, their jurisdiction with regard to the cases to be tried, yet it is believed that the law did not intend (nor could it do so) to interfere with the undoubted jurisdiction of the court in criminal matters.
The judgment must be affirmed.